Filed 5/6/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 THE PEOPLE,                           B309947

         Plaintiff and Respondent,     Los Angeles County
                                       Super. Ct. BA485514
         v.

 ROBERT ANDREW DELGADO,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Teresa T. Sullivan, Judge. Affirmed.

     Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Jason Tran, Supervising Deputy
Attorney General, and Shezad H. Thakor, Deputy Attorney
General, for Plaintiff and Respondent.

                       ____________________
       We must assay probable cause.
       A fleeting interaction outside a gang hangout led police to
illegal guns and drugs. The trail continued to videos of Robert
Andrew Delgado directing assaults that jumped minors into his
gang. The trial court denied Delgado’s motion to suppress the
videos. We affirm. Code citations are to the Penal Code.
       On July 12, 2019, Larry Burcher swore out an affidavit for
a search warrant. We italicize our summary of his words.
       In 28 years as a police officer, Burcher had conducted
hundreds of investigations. He had been the supervising detective
in charge of a gang impact team for six years.
       The Highland Park criminal street gang has been well-
established in Los Angeles for more than 40 years. It regularly
assaults, robs, and murders people as techniques of intimidation
so it can freely sell illegal guns and drugs without fear of reports
to police. The gang also extracts “taxes” from businesses.
       The Highland Park gang has been active in crime. From
January to July 2019, for instance, members of this gang
committed six robberies, eight shootings, and 12 aggravated
assaults, according to police information. During this interval,
police seized 10 guns from members of this gang.
       A well-documented gang hangout is Robert “Loco” Delgado’s
house at 510 Toledo Street. Delgado is an active member of
Highland Park. Police identified Delgado as a member of this
gang as recently as March 14, 2019, when officers from Burcher’s
unit spoke to Delgado during a traffic stop.
       Delgado’s record includes four felony convictions: gang
member with a gun, assault with a deadly weapon, carjacking,
and possession of a controlled substance for sale.
       Gang members gather at Delgado’s home on a regular basis.




                                 2
      On July 5, 2019, officers were watching this hangout
because so many gang members were visiting it and because crime
attributed to this gang recently had increased.
      Around 7:15 p.m., police saw a black Lexus SUV stop by 510
Toledo Street. Two passengers left the SUV and went into the
house. These passengers were Rodrigo Medina and Ruben Ruiz.
“Approximately three to five minutes later,” Medina and Ruiz
returned to the SUV. Moments later, Delgado went from his
house to the SUV’s front passenger window and leaned in close for
a few seconds. He was “possibly delivering narcotics and/or
firearms and then immediately returned to his residence as the
black Lexus drove away.”
      The watching officers identified Ruiz as a member of
Highland Park who was on active parole for armed robbery.
Ruiz’s parole release had search conditions.
      The officers stopped the SUV. Three people were inside.
The driver was a gang associate. Medina and Ruiz were the
passengers. The officers found about $700 in cash, two illegal
guns, and a half-pound of assorted drugs. Medina had all the
drugs on his person, with the exception of 1.49 grams of
methamphetamine, which was elsewhere in the SUV.
      Police arrested the SUV driver and the two passengers on
gun, drug, and robbery charges.
      Burcher’s opinion, based on his experience and on this
evidence, was Delgado was supplying drugs and guns to his fellow
Highland Park gang members to further the gang’s criminal
enterprise.
      Burcher sought authority to search 510 Toledo Street for
guns and drugs. He also wanted to search for cellular telephones
and digital cameras that may “store or depict criminal street gang




                                3
activity”; for “paraphernalia related to a criminal street gang”;
and for photographs showing the residents involved in criminal
gang activity.
       After a judge signed Burcher’s warrant, police searched
Delgado’s house and a mobile phone they found there. The phone
had videos of Delgado orchestrating nine beatings to initiate new
members into the Highland Park gang.
       The trial court denied the motion to suppress the video
evidence of Delgado’s role in these beatings.
       Delgado pleaded no contest to one count of assault by
means of force likely to produce great bodily injury (§ 245, subd.
(a)(4); count 1) and two counts of solicitation or recruitment of
another person to participate in a criminal gang (§ 186.26, subd.
(a); counts 2 & 3). Delgado admitted gang and recruitment-of-a-
minor allegations. (§§ 186.22, subd. (b)(1)(A) & 186.26, subd. (d).)
       On appeal from the denial of his motion to suppress,
Delgado makes two arguments: the warrant lacked probable
cause; and Burcher omitted material facts by failing to date
Delgado’s four felony convictions.
       We treat these two arguments in turn.
       On issue one, the warrant presented probable cause.
       When magistrates consider a search warrant application,
they must make a practical and commonsense decision about
whether the affidavit shows a fair probability police will find
contraband or evidence of a crime at a particular place. The
reviewing court’s duty is simply to ensure the magistrate had a
substantial basis for that conclusion. This standard is flexible
and easy to apply. (Illinois v. Gates (1983) 462 U.S. 213, 238–
239.) The determination of reasonable suspicion must be based




                                 4
on commonsense judgments and inferences about human
behavior. (Illinois v. Wardlow (2000) 528 U.S. 119, 125.)
       These standards are federal. California state law must
adhere to them. (People v. Souza (1994) 9 Cal.4th 224, 232–233.)
       In a nutshell, Burcher’s affidavit told how gang member
Ruiz stopped at his gang’s hangout, went in with Medina for
three to five minutes while the driver waited in the car, and then
returned to the SUV. Delgado emerged for a brief huddle and
returned inside as the SUV departed. The watching officers
suspected these gang members had just moved illegal guns or
drugs into the SUV, so they stopped it and found two guns and
half a pound of drugs. (For perspective, 15 four-inch nails weigh
about half a pound.) Nearly all the drugs were on Medina’s
person.
       Delgado does not contest the stop of the SUV or the
discovery of the guns and drugs.
       The affidavit presents reasonable support for an inference
police had witnessed what probably was a transfer of illegal
contraband from the hangout to the SUV. This gang was in the
guns-and-drugs business. The purpose of the visit probably was
not social; people rarely drive in Los Angeles traffic for a social
visit of three to five minutes while the driver waits in the car. In
context, the brevity and sequence of this in-person encounter is
suspicious because it is more consistent with a pickup or dropoff.
Lending substance to that inference was the immediate discovery
of guns and drugs in the SUV. Medina had gone into the gang
hangout; immediately afterwards police found nearly all the
drugs in Medina’s pockets. Together with the gang’s surge in
criminality and the locale’s status as a busy gang hangout, there




                                 5
was probable cause to search it for guns, drugs, and other
evidence of gang-related crime.
      Delgado notes police did not see contraband at the hangout,
nor did police see anyone carrying contraband to the SUV. He
speculates this absence of visual confirmation means the people
in the SUV had the guns and drugs before they arrived at the
hangout.
      Delgado’s speculation does not make sense of this picture.
The police suspicions do; they are the product of commonsense
judgments and inferences about human behavior. If the people in
the SUV already had their guns and drugs, why stop by the “well-
documented gang hangout”? The brevity and the waiting car
suggested an in-person task. The guns and drugs suggested what
that task had been. Police suspected they might find contraband
in the hangout, and a transfer to the SUV reasonably explained
what happened to it.
      The police hypothesis adds up. Delgado’s briefing offers no
alternative. Nothing else in the record explained the stop.
      At oral argument, Delgado’s counsel suggested two other
possibilities for the brief stop at the hangout.
      One was to see if Delgado had COVID-19. This is illogical:
you would not drive through traffic to encounter an infectious
disease face to face. You would use your phone.
      Counsel’s other suggestion was that “perhaps they were
planning a drive-by shooting for later that day.” This supports
our analysis. Drive-by shootings require guns, which is what
police suspected and found in the SUV.
      Counsel offered no other commonsense judgments or
inferences about human behavior to explain the brevity of this




                               6
visit to the gang hangout. In all the briefing and argument, the
officers’ inference stands as the only logical contender.
       Delgado cites three cases. (People v. Pressey (2002) 102
Cal.App.4th 1178, 1182–1190; United States v. Underwood (9th
Cir. 2013) 725 F.3d 1076, 1079–1083; Bravo v. City of Santa
Maria (9th Cir. 2011) 665 F.3d 1076, 1079–1085.) He maintains
these cases require police to link probable cause determinations
to a specific location. As the prosecution points out, Burcher did
link events to a specific location—510 Toledo Street—and thus
satisfied any such requirement. Delgado does not attempt to
rebut this point.
       In sum, Delgado’s first argument misses the mark.
       On issue two, Delgado argues the affidavit omitted
material information by failing to date Delgado’s four felony
convictions. These dates were 1999, 2003, 2008, and 2012.
Delgado says that Burcher omitted these dates to conceal the
staleness of the warrant’s information.
       This second argument is incorrect. The July 12, 2019
affidavit presented information that was current, not stale. Four
months earlier, the traffic stop refreshed police knowledge of
Delgado’s membership in the Highland Park gang. His gang had
been criminally active in the most recent six months. Delgado
lived at a gang hangout. Gang members continued to congregate
there up to the day of the SUV visit, which is why police were
watching when the black SUV appeared. This was one week
before the date of the affidavit. Fresh events prompted the
search warrant. Whether Delgado’s convictions were old or new
was immaterial.
       Delgado’s other arguments are moot.




                                7
                        DISPOSITION
      The judgment is affirmed.



                                      WILEY, J.

I concur:



            GRIMES, Acting P. J.




                              8
STRATTON, J., Dissenting.
      I write to register my disagreement with the majority’s
view that probable cause supported the issuance of the warrant
to search appellant’s house. The issue for me is: does personal
possession of drugs and a gun by a gang member after being in a
house for three to five minutes provide probable cause to believe
he got those items from the residence he was visiting? I conclude
the answer is “no.” Accompanied by the affiant’s recitation of his
expertise in gang activity, the facts set out in the affidavit to the
warrant were these:
   • The Highland Park street gang is a well-established
      criminal street gang, which routinely participates in
      aggravated assaults, robberies and murder as a form of
      intimidation so the gang can freely sell narcotics and
      firearms without fear that community members will
      provide information to the police.
   • Appellant is a documented member of the Highland Park
      street gang.
   • Appellant has four felony convictions for assault with a
      deadly weapon, carjacking, gang member with a gun, and
      possession of controlled substances for sale.
   • Appellant’s residence is in gang territory and is a known
      “gang hangout” where gang members have been seen at
      and/or leaving on a regular and frequent basis.
      So far, we know appellant was an active gang member, a
convicted felon, and his house was a frequent hangout for gang
members in gang territory. In my view, this is not probable
cause for a warrant under California case law. (People v. Pressey
(2002) 102 Cal.App.4th 1178 [use of drugs or possession of drugs
not for sale does not necessarily provide probable cause to search




                                  1
residence for drugs].) Let’s add more facts from the affidavit that
are specific to this house:
   • On July 5, 2019, two officers were monitoring the house
      when a black Lexus stopped in front and two males (Ruiz, a
      documented gang member on parole, and Medina) got out
      of the car and went into the house. “Three to five minutes”
      later they left the house and got into the car. “A few
      moments later,” appellant came out of the house and
      walked to the car, leaned into the open, front passenger
      window for a few seconds and immediately went back into
      the house. The car drove away.
   • The officers then stopped the black Lexus, which was
      driven by a female gang “associate.” Medina had 15.84
      gross grams of cocaine, 200.37 gross grams of marijuana, 19
      gross grams of cannabis, a loaded firearm, and $701 in U.S.
      currency on his person. Another firearm and 1.49 gross
      grams of methamphetamine were also found in the car.
   • In the year to date six robberies, twelve aggravated
      assaults and eight shootings have been attributed to the
      Highland Park street gang in addition to ten firearms being
      seized from active gang members.
      Based on this information, the affiant swore to the issuing
magistrate that, in his opinion, appellant was supplying fellow
gang members with narcotics and firearms to further the
criminal enterprise of the Highland Park street gang. He also
opined that when appellant came out to the car and leaned into
the open window for a few seconds, he was “possibly delivering
narcotics and/or firearms.”
      This warrant is based on nothing more than speculation
devoid of relevant factual underpinning. The affiant had no basis




                                2
to accuse appellant of drug and gun-running from his house on
July 5, 2019, except the affiant’s own generalized and unspecific
profile of the house as a gang hangout. The affidavit lacks any
specific information upon which rational inferences and
conclusions could be drawn. There was no observation of events
in the house or of anything being “transferred” from appellant to
an occupant of the black Lexus. There was no information that
the house contained narcotics and guns at that time or in the
past. There is no explanation of what the officer meant by “gang
hangout”: for example, an expert opinion by the gang officer that
drugs, guns or contraband are usually kept or stowed at a “gang
hangout.” The total duration of activity observed by the officers
was less than five minutes, perhaps a minute of which involved
appellant “conversing,” as the People characterized it, with the
occupants of the car.
       The majority finds it significant that Medina carried drugs
and a gun on his person. That does not establish a fair
probability that he obtained the items from the house. For all we
know, at 7:00 p.m. Medina was on his way to a night out and had
left his own home with his own illegal commodities, particularly
because the small amounts were indicative of personal use. (For
comparison, a pink package of Sweet and Low contains 1 gram.)
Even so, both views, mine and the majority’s, are speculation
only, not the exercise of evidence-based common sense.
        Stopping gang violence cannot include residential searches
in the absence of specific facts establishing a “fair probability
that contraband or evidence of a crime will be found in a
particular place.” (Illinois v. Gates (1983) 462 U.S. 213, 238–
239.) Probable cause is a “particularized suspicion” (Texas v.
Brown (1983) 460 U.S. 730, 742), not a generalized profile. To




                                3
uphold this warrant requires us to assume that “gang hangouts”
and “gang membership” necessarily support the corollary that
drugs and firearms are ever present. I cannot agree these facts
establish probable cause.
       I also cannot agree that the search fell within the good
faith exception of United States v. Leon (1984) 468 U.S. 897
(Leon). Under Leon, the Fourth Amendment exclusionary rule
does not “ ‘bar the use in the prosecution’s case in chief of
evidence obtained by officers acting in reasonable reliance on a
search warrant issued by a detached and neutral magistrate but
ultimately found to be unsupported by probable cause.’ ” (People
v. Camarella (1991) 54 Cal.3d 592, 600-601.) The Leon Court set
forth four situations in which such reliance would not be
established and suppression would be appropriate. One situation
pertains here: “Nor would an officer manifest objective good faith
in relying on a warrant based on an affidavit ‘so lacking in indicia
of probable cause as to render official belief in its existence
entirely unreasonable.’ [Citations.]” (Leon at p. 923.) The
relevant inquiry is under an objective standard: whether a
reasonable and well-trained officer “would have known that his
affidavit failed to establish probable cause and that he should not
have applied for the warrant.” (Camarella, at p. 606.)
       Here, the affiant swore he had been a police officer for over
28 years and involved in gang interlocution for over six years.
Significantly he never opined to the issuing magistrate that it
would be fairly probable that contraband would be located at the
residence. Instead, he stated his sole conclusion that appellant
was supplying guns and drugs to fellow gang members.
Arguably, his own objective professional analysis of probable
cause is called into question as he went on to ask the magistrate




                                 4
to issue the warrant so that “the criminal street gang will be
stopped and an intangible number of violent crimes will be
prevented, allowing the community members of the Highland
Park community to live peacefully and free from the fear of
violent gang activity.” A well-trained officer would know that in
a warrant application, this statement, while laudable, cannot
stand in for particularized facts.
       I find it not objectively reasonable to conclude there is a
“fair probability” that a residence is the source of a known gang
member’s drugs and gun just because he visited the “hangout” for
three to five minutes before his car was detained. I would require
more particularized facts linking the residence with the alleged
criminal activity predicted by the affiant. The items seized in the
search should have been suppressed.




                                    STRATTON, J.




                                5